Citation Nr: 1011642	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-25 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to 
October 1955.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a July 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in White River Junction, Vermont (RO).  Jurisdiction 
of the case was subsequently transferred to the RO in 
Detroit, Michigan.

At a January 2010 Board hearing, the Veteran submitted 
additional evidence with a waiver of his right to have the RO 
readjudicate his claim with the additional evidence.  See 38 
C.F.R. § 20.1304(c) (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral 
hearing loss was last denied in a February 2002 rating 
decision, and no appeal was initiated from that decision.

2.  Evidence received since the RO's February 2002 rating 
decision is new and material, and raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.

3.  The Veteran's current bilateral hearing loss cannot be 
reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's February 2002 rating decision, and the Veteran's claim 
for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

2.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that this law does 
not preclude the Board from adjudicating the issue involving 
the Veteran's claim for service connection for hearing loss.  
This is so because the Board is taking action favorable to 
the Veteran by granting service connection for the disorder 
at issue.  As such, this decision poses no risk of prejudice 
to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

I. New and Material Evidence

A February 2002 rating decision denied the Veteran's original 
claim for service connection for bilateral hearing loss on 
the basis that the Veteran had not been shown to have any 
hearing loss that was caused from military service.  The 
Veteran was provided notice of the February 2002 rating 
decision in the following month; however, he did not file an 
appeal.  Accordingly, the February 2002 decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

In January 2008, the Veteran filed a claim to reopen the 
issue of entitlement to service connection for bilateral 
hearing loss.  In a July 2008 rating decision, the RO 
reopened the Veteran's claim to entitlement to service 
connection for bilateral hearing loss, but denied the claim 
on the merits.

Although the RO determined that new and material evidence was 
presented to reopen the claim of entitlement to service 
connection for bilateral hearing loss, this decision is not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

A finally decided claim may be reopened if the claimant 
presents new and material evidence with respect to a claim 
which has been previously denied and which is final.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The evidence of record at the time of the February 2002 
rating decision consisted of the Veteran's claim, VA 
treatment records dated from December 1999 to December 2001, 
lay statements from the Veteran, and the Veteran's service 
treatment records.  Evidence received since the February 2002 
rating decision includes VA treatment dated from July 2001 to 
October 2005, a January 2008 private treatment record, a May 
2008 VA examination report, the transcript of a January 2010 
Board hearing, and various lay statements submitted by the 
Veteran.


The Board has reviewed the evidence received since the 
February 2002 rating decision and has determined that the 
evidence is new, as it was not of record at the time of the 
decision.  The evidence is also material because it relates 
to facts necessary to substantiate the claim.  The January 
2008 private treatment report from M.G., M.D. found that the 
Veteran's bilateral hearing loss was related to his inservice 
exposure to airplane engines without hearing protection.  
This evidence is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim.  38 C.F.R 
§ 3.156(a).  As such, the Veteran's claim of service 
connection for bilateral hearing loss is reopened.

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He attributes his hearing disorder 
to acoustic trauma sustained from aircraft engine noise.  
Specifically, he claims that he served as an aviation 
communications technician and his responsibilities included 
repairing defective radios inside the aircraft, occasionally 
while the engine was running, without the use of any hearing 
protection.  He also claims that he was exposed to aircraft 
engine noise when he was trained as a pilot and logged over 
200 hours of flight time during the period of 1953 to 1954.

Historically, the Veteran served on active duty in the Air 
Force from October 1951 to October 1955.  His DD-214 listed 
his inservice specialty as fighter bomber.

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of bilateral hearing loss.  
His separation examination, performed in September 1955, 
shows no abnormality regarding his hearing acuity on 
whispered voice testing.

A January 1956 medical examination report and a December 1960 
medical examination report showed that the Veteran's hearing 
was normal on whispered voice testing.

A July 2001 VA treatment report noted that the Veteran was 
seen for a hearing test and hearing aid service.  The Veteran 
reported a history of outer ear infections twice a year 
secondary to eczema in ear canals, and he had used hearing 
aids since 1985.  The report noted that the Veteran's 
bilateral hearing loss "may be due to [history] of military 
noise exposure on a flight line" for one and a half years, 
and also noted a post-service history of occupational noise 
exposure in a fiber glass plant for three years.  The 
assessment was mild, sloping to severe sensorineural hearing 
loss, bilaterally.

A January 2008 private treatment report from Dr. G. noted 
that the Veteran's audiogram result revealed bilateral 
moderate to profound high frequency sensorineural hearing 
loss.  The report also noted when compared to his audiogram 
of September 2006, the Veteran's hearing was worse, 
bilaterally, at 4000 and 8000 Hertz by approximately 15 
decibels.  Dr. G. opined that the Veteran's bilateral 
sensorineural hearing loss was continuing to worsen.  Dr. G. 
also stated that "I feel, with a high degree of medical 
certainty, that this hearing loss is related to his exposure 
to airplane engines without hearing protection, several 
decades ago."

In May 2008, the Veteran underwent a VA audiological 
examination, and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
75
85
80
80
LEFT
55
70
90
85
80

The average pure tone threshold was shown as 75 decibels in 
the right ear and 81.25 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 54 percent in 
the right ear and 52 percent in the left ear.  The VA 
examiner stated that the Veteran provided to the examiner a 
hearing conservation examination from his employment in 1970 
that showed a normal to mild hearing loss description without 
audiogram and a note of excessive ear cerumen.  The Veteran 
reported to the examiner that in the military he worked on 
the flight line as a radio operator mechanic primarily when 
the aircraft was not running, but experienced flight line 
noise without the use of hearing protection.  The Veteran 
also reported that he had vocational noise as a foreman in a 
fiberglass fabrication company and as an electronic 
technician for a period of 30 years, but wore protective 
hearing devices.  The Veteran also reported that he had a 
history of recreational noise, to include target shooting two 
times per year, and small game hunting throughout his life, 
and hobbies building and flying model airplanes at least two 
times per month since early adulthood.  The VA examiner 
opined that the Veteran's bilateral hearing loss was not 
related to the military service.  In support of this 
conclusion, the examiner stated that the Veteran's 1.5 years 
of military noise exposure compared to his over 50 years of 
vocational and avocational noise exposure was not highly 
weighted.  The examiner further stated that it was unlikely 
that noise-induced hearing loss had a delayed onset or could 
be progressive or cumulative, given the 1970 hearing 
conservation description showing "near normal" hearing loss 
15 to 20 years following military discharge.  In addressing 
Dr G.'s medical opinion, the examiner noted that Dr. G did 
not take into account the Veteran's 50 year history of 
vocational and avocational noise exposure, with or without 
hearing protection use.

Applying the doctrine of reasonable doubt, the Board 
concludes that service connection is warranted for bilateral 
hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
There is a currently diagnosed bilateral sensorineural 
hearing loss.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  

While the Veteran's service treatment records document his 
history of treatments for various medical conditions, they 
are completely silent as to any complaints, symptoms, or 
diagnoses of hearing loss.  The service medical records, and 
post service VA medical records dated in 1955, 1956, and 
1960, showed normal findings on whispered voice testing.  
Nevertheless, the VA examiner in May 2008 stated that the 
whispered voice test may be insensitive to high frequency 
hearing loss.  

Although not of record, the VA examiner reported reviewing a 
1970 a hearing conservation examination which she stated 
described normal to mild hearing loss, but without an 
audiogram.  However, when providing the rationale for her 
opinion, the VA examiner stated that the 1970 hearing 
conservation examination showed "near normal" hearing.  
Accordingly, the VA examiner's opinion was based upon 
unreliable whispered voice tests and although the 1970 
hearing conservation examination showed normal to mild 
hearing loss, the VA examiner failed to address the mild 
hearing loss shown.  

The VA examiner in 2008 also based her opinion on the study 
Noise and Military Service: Implications for Hearing Loss and 
Tinnitus, Institute of Medicine of the National Academies 
(2005).  The VA examiner stated that this study indicated 
that "anatomical and physiological data on recovery (animal 
studies) suggested that it would be unlikely that noise 
induced hearing loss has a delayed onset or can be 
progressive or cumulative."  The examiner also found that 
the Veteran had been exposed to post service vocational and 
avocational noise exposure.  However, the study also stated:

After the fact, hearing loss . . . 
incurred as the result of military 
service cannot be distinguished with 
certainty from subsequent noise-induced 
hearing loss . . . resulting from work in 
a noisy industry or from participation in 
a variety of recreational activities, 
such as hunting.

Noise and Military Service: Implications for Hearing Loss and 
Tinnitus, page 2; Institute of Medicine of the National 
Academies (2005).  The study found that

[t]he evidence is sufficient to conclude 
that, in the absence of audiograms at the 
beginning and end of military service, it 
is difficult or impossible to determine 
with certainty how much of a specific 
individual's hearing loss was acquired 
during military service.

Id. at page 11.  

The Veteran testified at a hearing before the Board in 
January 2010 that he experienced hearing loss ever since 
military noise exposure, the Board finds that his lay 
testimony is competent to establish observable symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that 
a lay witness is competent to testify to that which the 
witness has actually observed and is within the realm of his 
personal knowledge).  However, the Veteran's statements can 
not be considered competent evidence on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Therefore, the two medical examiners reached differing 
conclusions as to the etiology of the Veteran's current 
bilateral hearing loss.  Dr. G. found that the Veteran's 
hearing loss was related to the noise exposure in service, 
and the VA examiner stated that it was "more likely than 
not" related to post service noise exposure.  Based on the 
totality of the evidence, and with consideration of the 
Veteran's credible testimony before the Board, the Board 
finds the evidence in equipoise as to whether the Veteran's 
current hearing loss is related to his military service.  
Accordingly, service connection for bilateral hearing loss is 
warranted. 


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for bilateral hearing loss, the 
claim is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


